Exhibit 10.5
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is entered into as of the 2nd
day of November 2009 (the “Execution Date”) by and among (A) WHYTE LYON & CO.
INC., a New York corporation (the “Principal Stockholder”) and the other Person
or Persons who have executed this Agreement on the signature page hereof under
the designation “WHYTE LYON STOCKHOLDERS” and/or their assignees (collectively,
with the Principal Stockholder, the “Stockholders”); (B) WHYTE LYON SOCRATIC,
INC., a Delaware corporation (“Whyte Lyon”) with offices located at 291 Seventh
Avenue, New York, NY  10012; and (C) FUND.COM INC., a Delaware corporation
(“FNDM”), with offices located at 14 Wall Street, New York, New York 10005.  The
Stockholders, Whyte Lyon and FNDM are hereinafter sometimes referred to
individually as a “Party” and collectively as “Parties”.


RECITALS
 
A.           On the Closing Date, the Stockholders shall sell and FNDM shall
purchase 100% of the shares of the capital stock of Whyte Lyon.
 
B.           On the Closing Date, FNDM and Whyte Lyon will enter into the
Content License Agreement with Vensure Employer Services Inc., an Arizona
corporation (“Vensure”) and Vensure Retirement Administration, Inc., a Delaware
corporation (“VRA” and with Vensure, the “Vensure Group”).
 
NOW, THEREFORE, in consideration of the foregoing recitals, the following mutual
and respective covenants and agreements of the Parties, intending to be legally
bound, the Parties agree as follows:
 
1.             Definitions. Certain capitalized terms used in this Agreement
shall have the same meaning as is defined in the Prior Agreement.  Except as
otherwise specifically indicated, the following terms shall have the following
meanings in this Agreement (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“Affiliate” means, with respect to any particular Person means any other Person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by or under common control with such Person.  For purposes of this
definition, “control” (including the terms “ controlling,” “ controlled by ” and
“ under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Business Day” means a day, other than a Saturday, Sunday or holiday, on which
banks in New York City are open for the general transaction of business.
 
“Closing Date” means a date, which shall be as of September 29, 2009 (unless
such date shall be extended by mutual agreement of IPG and Whyte Lyon), when and
all Transaction Documents shall be executed and delivered and not less than
fifty percent (50%) of the proceeds of the $1,500,000 Long Term Loan shall be
funded.
 
“Content License Agreement” shall mean a seven year educational content license
agreement among FNDM, Whyte Lyon and the Vensure Group, which shall be in the
form of Exhibit A annexed hereto and made a part hereof.
 
 
-1-

--------------------------------------------------------------------------------


 
 
“FNDM Class A Common Stock” shall mean the 300,000,000 shares of the Class A
Common Stock, $0.001 par value per share, of FNDM that are authorized for
issuance pursuant to the certificate of incorporation of FNDM.
 
“FNDM Purchase Agreement” shall mean that securities purchase agreement, dated
as of September 24, 2009, among FNDM, Vensure and the stockholders of Vensure,
pursuant to which, inter alia, FNDM shall have purchased 218,833.33 shares of
the Series A participating preferred stock of Vensure (the “Series A Preferred
Stock”).
 
“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.
 
“Intellectual Property” shall mean all present and future:  trade secrets,
know-how and other proprietary information; Trademarks, internet domain names
(including, without limitation, the domain name “www.fund.com”), service marks,
trade dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs)
and all tangible and intangible property embodying the Copyrights, unpatented
inventions (whether or not patentable); Patents; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.
 
“Material Adverse Effect” means a material adverse effect on (a) the assets,
liabilities, results of operations, condition (financial or otherwise), business
or prospects of Whyte Lyon, or FNDM and its consolidated Subsidiaries, as
applicable, and (b) the ability of Whyte Lyon or FNDM and its consolidated
Subsidiaries, as applicable, to perform its obligations under the Transaction
Documents.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“SEC Filings” means all reports, schedules, forms, statements and other
documents the Corporations are required to file with the Securities and Exchange
Commission pursuant to the reporting requirements of the Exchange Act, including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act.
 
“Subject Shares” shall mean 100% of the shares of Whyte Lyon Common Stock that
are issued and outstanding as at the date of this Agreement.
 
“Subsidiary” means any corporation or other entity of which at least a majority
of the securities or other ownership interest having ordinary voting power
(absolutely or contingently) for the election of directors or other persons
performing similar functions are at the time owned directly or indirectly by
Whyte Lyon and/or any of its other subsidiaries.
 
-2-

--------------------------------------------------------------------------------


 
 
“Trademarks” shall mean, with respect to any Person, all of such Person’s now
existing or hereafter acquired right, title, and interest in and to: (i)
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, all applications, registrations and recordings relating to the foregoing
as may at any time be filed in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any State thereof, any
political subdivision thereof or in any other country, and all research and
development relating to the foregoing; (ii) all renewals thereof; and (iii) all
designs and general intangibles of a like nature.
 
“Transaction Documents” means the collective reference to this Agreement and the
Content License Agreement.
 
“Whyte Lyon Common Stock” means, at any point in time, the one hundred (100)
shares of the common stock of Whyte Lyon, without par value per share,
authorized for issuance pursuant to the certificate of incorporation of Whyte
Lyon.
 
 2.           Sale and Purchase of the Subject Shares
 
2.1           Sale of the Subject Shares.
 
(a)           On the Closing Date, the Stockholders shall sell, transfer and
assign to FNDM one hundred (100) shares of Whyte Lyon Common Stock, constituting
all, and not less than all of the Subject Shares.  Such Subject Shares shall
represent 100% of the issued and outstanding shares of the capital stock of
Whyte Lyon as at the Closing Date.
 
(b)           On the Closing Date, against payment and delivery of the FNDM
Purchase Shares contemplated by Section 2.2 below, the Stockholders shall
deliver to FNDM stock certificate(s) evidencing all, and not less than all, of
the Subject Shares, duly endorsed for transfer or accompanied by separate stock
powers, duly executed in a manner reasonably acceptable to FNDM.
 
2.2           Consideration for the Subject Shares.   On the Closing Date, and
in full consideration for the Subject Shares, FNDM shall:
 
(a)            deliver to the Stockholders an aggregate of five hundred thousand
(500,000) shares of FNDM Class A Common Stock (the “FNDM Purchase Shares”);
which FNDM Purchase Shares shall be issued to the Stockholders, in pro rata
amounts based upon the percentage by which the number of Subject Shares owned of
record by each Stockholder bears to 100% of the Subject Shares;
 
(b)           pay to Whyte Lyon the sum of Two Hundred and Fifty Thousand
($250,000) Dollars, by wire transfer of immediately available funds to a bank
account designated by Whyte Lyon.
 
2.3           Consummation of Certain Transaction.   The parties hereto covenant
and agree that on or before the Closing Date under this Agreement, all of the
transactions with the Vensure Group contemplated by the FNDM Purchase Agreement
shall have been consummated.
 
 
-3-

--------------------------------------------------------------------------------


 
3.           Lock up Agreement
 
By their execution of this Agreement, the Principal Stockholder does hereby
covenant and agree that, without the prior written consent of FNDM, neither it
nor its Affiliates shall not publicly sell or transfer any of the FNDM Purchase
Shares issued to them for a period of eighteen (18) months following the Closing
Date.
 
4.           Representations and Warranties of Whyte Lyon and the Principal
Stockholder
 
Each of Whyte Lyon and the Whyte Lyon Principal Stockholder jointly and
severally represents and warrants to FNDM as of the date hereof, the Closing
Date, as follows:
 
4.1           Organization and Authority
 
Whyte Lyon is a corporation or limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Whyte
Lyon (i) has all requisite corporate or entity power and authority to own its
properties and assets and to carry on its business as now being conducted and as
contemplated in the Transaction Documents, (ii) is duly qualified to do business
in every jurisdiction in which failure so to qualify would reasonably be likely
to have a Material Adverse Effect, and (iii) has all requisite power and
authority to execute, deliver and perform the Transaction Documents to which it
is a party, and to consummate all the transactions contemplated under the
Transaction Documents.  Whyte Lyon is not an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
or is controlled by such an “investment company.”
 
4.2           Transaction Documents
 
The execution, delivery and performance by Whyte Lyon of the Transaction
Documents to which it is a party, and the consummation of the transactions
contemplated thereby:
 
(a)           have been duly authorized by all requisite action of each such
Person and have been duly executed and delivered by or on behalf of each such
Person;
 
(b)           do not violate any provisions of (i) applicable law, statute,
rule, regulation, ordinance or tariff, (ii) any order of any Governmental
Authority binding on any such Person or any of their respective properties, or
(iii) the certificate of incorporation or bylaws (or any other equivalent
governing agreement or document) of Whyte Lyon, or any agreement between Whyte
Lyon and its Stockholders, officers or directors or among any such Stockholders,
officers or directors;
 
(c)           are not in conflict with, and do not result in a breach or default
of or constitute an event of default, or an event, fact, condition or
circumstance which, with notice or passage of time, or both, would constitute or
result in a conflict, breach, default or event of default under, any indenture,
agreement or other instrument to which any such Person is a party, or by which
the properties or assets of such Person are bound;
 
(d)           except as set forth therein, will not result in the creation or
imposition of any Lien of any nature upon any of the properties or assets of any
such Person, and
 
(e)           do not require the consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or any
other Person.
 
 
-4-

--------------------------------------------------------------------------------


 
When executed and delivered, each of the Transaction Documents to which Whyte
Lyon is a party will constitute the legal, valid and binding obligation of Whyte
Lyon and each of the Stockholders, enforceable against such Persons in
accordance with its terms, subject to the effect of any applicable bankruptcy,
moratorium, insolvency, reorganization or other similar law affecting the
enforceability of creditors’ rights generally and to the effect of general
principles of equity which may limit the availability of equitable remedies
(whether in a proceeding at law or in equity).
 
4.3           Capitalization; Ownership and Employees
 
(a)           The number of issued and outstanding shares of Whyte Lyon Common
Stock, the names of each of the Stockholders, and the ownership of the Subject
Shares by each of the Stockholders are set forth on the signature page to this
Agreement.
 
(b)           The Subject Shares represent 100% of the issued and outstanding
shares of the Whyte Lyon Common Stock.  Except for this Agreement and the
Subject Shares, there are no shares of Whyte Lyon capital stock or other Whyte
Lyon securities issued and outstanding, and there are no options, warrants,
agreements or other commitments binding upon Whyte Lyon or any of the
Stockholders to issue any additional securities of Whyte Lyon.
 
(c)           The Subject Shares have been duly authorized and validly issued
and are fully paid and non-assessable, and each of the Stockholders owns
beneficially and of record all the Subject Shares free and clear of any Liens
other than Liens created by the Transaction Documents.
 
(d)           The Principal Stockholder is the record and beneficial owner of
fifty one (51) of the Subject Shares, representing 51% of the issued and
outstanding shares of capital stock of Whyte Lyon.
 
4.4           Agreements
 
Whyte Lyon is not
 
(a)           a party to any judgment, order or decree or any agreement,
document or instrument, or subject to any restriction, which would affect its
ability to execute and deliver, or perform under, any Transaction Document,
 
(b)           in default in the performance, observance or fulfillment of any
obligation, covenant or condition contained in any agreement, document or
instrument to which it is a party or to which any of its properties or assets
are subject, which default, if not remedied within any applicable grace or cure
period would reasonably be likely to have a Material Adverse Effect, nor is
there any event, fact, condition or circumstance which, with notice or passage
of time or both, would constitute or result in a conflict, breach, default or
event of default under, any of the foregoing which, if not remedied within any
applicable grace or cure period would reasonably be likely to have a Material
Adverse Effect; or
 
(c)           a party or subject to any agreement, document or instrument with
respect to, or obligation to pay any, management or service fee with respect to,
the ownership, operation, leasing or performance of its business.
 
 
-5-

--------------------------------------------------------------------------------


 
 
4.5           Litigation
 
There is no action, suit, proceeding or investigation pending or, to the
Stockholders’ knowledge, threatened against Whyte Lyon that (a) questions or
could prevent the validity of any of the Transaction Documents or the right of
such Person to enter into any Transaction Document or to consummate the
transactions contemplated thereby, (b) would reasonably be likely to be or have,
either individually or in the aggregate, any Material Adverse Effect, or
(c) would reasonably be likely to result in any change of control or other
change in the current ownership, control or management of Whyte Lyon.  Neither
Whyte Lyon nor any of the Stockholders is aware that there is any basis for the
foregoing.  Whyte Lyon is not a party or subject to any order, writ, injunction,
judgment or decree of any Governmental Authority.  There is no action, suit,
proceeding or investigation initiated by Whyte Lyon currently pending.  Whyte
Lyon does not have any existing accrued and/or unpaid indebtedness or other
payment obligations to any Governmental Authority.
 
4.6           Compliance with Law
 
(a)           Whyte Lyon (i) is in compliance with all laws, statutes, rules,
regulations, ordinances and tariffs of any Governmental Authority applicable to
such Person and/or such Person’s business, assets or operations, including,
without limitation, ERISA, and (ii) is not in violation of any order of any
Governmental Authority or other board or tribunal, except where noncompliance or
violation could not reasonably be expected to have a Material Adverse
Effect.  There is no event, fact, condition or circumstance which, with notice
or passage of time, or both, would constitute or result in any noncompliance
with, or any violation of, any of the foregoing, in each case except where
noncompliance or violation could not reasonably be expected to have a Material
Adverse Effect.
 
(b)           Whyte Lyon has not received any notice that it is not in
compliance in any respect with any of the requirements of any of the
foregoing.  Whyte Lyon has not (i) engaged in any Prohibited Transactions as
defined in Section 405 of ERISA and Section 4965 of the Internal Revenue Code of
1985, as amended, and the rules and regulations promulgated thereunder, (ii)
failed to meet any applicable minimum funding requirements under Section 302 of
ERISA in respect of its plans and no funding requirements have been postponed or
delayed, (iii) any knowledge of any amounts due but unpaid to the Pension
Benefit Guaranty Corporation, or of any event or occurrence which would cause
the Pension Benefit Guaranty Corporation to institute proceedings under Title IV
of ERISA to terminate any of the employee benefit plans, (iv) any fiduciary
responsibility under ERISA for investments with respect to any plan existing for
the benefit of Persons other than its employees or former employees, or (v)
withdrawn, completely or partially, from any multi-employer pension plans so as
to incur liability under the MultiEmployer Pension Plan Amendments of 1980.
 
4.7           Intellectual Property
 
(a)           Whyte Lyon owns, licenses or utilizes, and is a party to, all
patents, patent applications, trademarks, trademark applications, service marks,
registered copyrights, copyright applications, copyrights, trade names, trade
secrets, software, licenses and other Intellectual Property, necessary to
operate the business of Whyte Lyon and the Whyte Lyon Subsidiaries.
 
(b)           Whyte Lyon owns all rights to the trademarks or trade names “The
Institute of Modern Economy” and “IOME.”
 
(c)           Whyte Lyon will own, or will license or have the exclusive right
to utilize, as the case may be, all educational content contemplated to be
produced under the Content License Agreement
 
 
-6-

--------------------------------------------------------------------------------


 
 
4.8           Licenses and Permits; Labor
 
Whyte Lyon is in compliance with and has all permits and Intellectual Property
necessary or required by applicable law or Governmental Authority for the
operation of Whyte Lyon’s business.  All of the foregoing are in full force and
effect and not in known conflict with the rights of others.  Whyte Lyon is not
(i) in breach of or default under the provisions of any of the foregoing, nor is
there any event, fact, condition or circumstance which, with notice or passage
of time or both, would constitute or result in a conflict, breach, default or
event of default under, any of the foregoing which, if not remedied within any
applicable grace or cure period would reasonably be likely to have a Material
Adverse Effect, (ii) a party to or subject to any agreement, instrument or
restriction that is so unusual or burdensome that it might have a Material
Adverse Effect, and/or (iii) and has not been, involved in any labor dispute,
strike, walkout or union organization which would reasonably be likely to have a
Material Adverse Effect.
 
4.9           Disclosure
 
No Transaction Document nor any other agreement, document, certificate, or
statement furnished to FNDM by or on behalf of Whyte Lyon in connection with the
transactions contemplated by the Transaction Documents, nor any representation
or warranty made by Whyte Lyon in any Transaction Document, contains any untrue
statement of material fact or omits to state any fact necessary to make the
statements therein not materially misleading.  There is no fact known to Whyte
Lyon or the Stockholders which has not been disclosed to FNDM in writing which
would reasonably be likely to have a Material Adverse Effect.
 
4.10        Intentionally Omitted
 
4.11        Names; Location of Offices and Records
 
Whyte Lyon has not conducted business under or used any name (whether corporate,
partnership or assumed) other than as shown on Schedule 4.11.  Each trade name
of Whyte Lyon represents a division or trading style of Whyte Lyon..
 
4.12        Survival
 
Whyte Lyon and the Stockholders makes the representations and warranties
contained herein with the knowledge and intention that FNDM is relying and will
rely thereon.  All such representations and warranties will survive the
execution and delivery of this Agreement.
 
5.           Representations and Warranties of FNDM
 
FNDM does hereby represent and warrant on behalf of itself and each of its
consolidated Subsidiaries (collectively with FNDM, the “FNDM Corporations”) to
each of Whyte Lyon and the Whyte Lyon Stockholders as of the date hereof, the
Closing Date, as follows:
 
 
5.1           Organization and Authority
 
FNDM is a corporation or limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.  FNDM and
each of the FNDM Corporations:
 
(a)           has all requisite corporate or entity power and authority to own
its properties and assets and to carry on its business as now being conducted
and as contemplated in the Transaction Documents,
 
(b)           is duly qualified to do business in every jurisdiction in which
failure so to qualify would reasonably be likely to have a Material Adverse
Effect, and (iii) has all requisite power and authority to execute, deliver and
perform the Transaction Documents to which it is a party, and to consummate all
the transactions contemplated under the Transaction Documents.
 
 
-7-

--------------------------------------------------------------------------------


 
(c)           None of the FNDM Corporations is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or is controlled by such an “investment company.”
 
5.2           Transaction Documents
 
The execution, delivery and performance by FNDM of the Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
thereby:
 
(a)           have been duly authorized by all requisite action of each such
Person and have been duly executed and delivered by or on behalf of each such
Person;
 
(b)           do not violate any provisions of (i) applicable law, statute,
rule, regulation, ordinance or tariff, (ii) any order of any Governmental
Authority binding on any such Person or any of their respective properties, or
(iii) the certificate of incorporation or bylaws (or any other equivalent
governing agreement or document) of FNDM, or any agreement between FNDM and its
Stockholders, officers or directors or among any such Stockholders, officers or
directors;
 
(c)           are not in conflict with, and do not result in a breach or default
of or constitute an event of default, or an event, fact, condition or
circumstance which, with notice or passage of time, or both, would constitute or
result in a conflict, breach, default or event of default under, any indenture,
agreement or other instrument to which any such Person is a party, or by which
the properties or assets of such Person are bound;
 
(d)           except as set forth therein, will not result in the creation or
imposition of any Lien of any nature upon any of the properties or assets of any
such Person, and
 
(e)           do not require the consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or any
other Person.
 
When executed and delivered, each of the Transaction Documents to which FNDM is
a party will constitute the legal, valid and binding obligation of FNDM,
enforceable against it in accordance with its terms, subject to the effect of
any applicable bankruptcy, moratorium, insolvency, reorganization or other
similar law affecting the enforceability of creditors’ rights generally and to
the effect of general principles of equity which may limit the availability of
equitable remedies (whether in a proceeding at law or in equity).
 
5.3           FNDM Public Filings; Financial Statements; Assets and Liabilities.


(a)           FNDM has timely filed (subject to 12b-25 extensions) all Form
10-KSB, Form 8-K, Form 10-Q and other forms and periodic reports (collectively,
SEC Reports”) required to be filed under the United States Securities and
Exchange Act of 1934, as amended (the “1934 Act”), and is a voluntary filer of
reports under Section 13 or 15(d) of the 34 Act..
 
 
-8-

--------------------------------------------------------------------------------


 

 
(b)           The Form 10-KSB/A Annual Report of of FNDM for its 2008 fiscal
year, includes the audited consolidated balance sheet, statement of operations
and statement of cash flows of the FNDM Corporations as at December 31, 2008 and
for the fiscal year then ended (the “FNDM 2008 Audited Financial Statements”),
and the FNDM Form 10-Q for the quarterly period ended June 30, 2009, contains
the consolidated unaudited balance sheet, statement of operations and statement
of cash flows of the FNDM Corporations as at June 30, 2009 and for the six
months then ended (the “FNDM Unaudited Financial Statements”).  Except as set
forth on the FNDM Balance Sheet as at June 30, 2009 or otherwise disclosed on
Schedule 4(d), as at June 30, 2009 and for all periods subsequent thereto up to
the date of this Agreement, the FNDM Corporations have no other assets and have
incurred no other liabilities, debts or obligations, whether fixed, contingent
or otherwise required to be set forth on a balance sheet prepared in accordance
with GAAP.  The books of account and other financial records of the FNDM
Corporations are in all respects complete and correct in all material respects
and are maintained in accordance with good business and accounting practices.
 
(c)           Except as set forth on its SEC Reports, the FNDM Corporations has
no other material operating assets or liabilities and conducts no other trade or
business.
 
(d)           No Material Adverse Changes.  Since June 30, 2009, (i) there has
not been any material adverse changes in the financial position of the FNDM
Corporations except changes arising in the ordinary course of business or
liabilities not required to be reflected in the FNDM financial statements
pursuant to GAAP or required to be disclosed in filings made with the SEC, which
changes will in no event materially and adversely affect the consolidated
financial position of FNDM, and will be consistent with the representations made
by FNDM hereunder.
 
5.4           Agreements
 
Except as disclosed in the SEC Reports, none of the FNDM Corporations is:
 
(a)           a party to any judgment, order or decree or any agreement,
document or instrument, or subject to any restriction, which would affect its
ability to execute and deliver, or perform under, any Transaction Document,
 
(b)           in default in the performance, observance or fulfillment of any
obligation, covenant or condition contained in any agreement, document or
instrument to which it is a party or to which any of its properties or assets
are subject, which default, if not remedied within any applicable grace or cure
period would reasonably be likely to have a Material Adverse Effect, nor is
there any event, fact, condition or circumstance which, with notice or passage
of time or both, would constitute or result in a conflict, breach, default or
event of default under, any of the foregoing which, if not remedied within any
applicable grace or cure period would reasonably be likely to have a Material
Adverse Effect; or
 
(c)           a party or subject to any agreement, document or instrument with
respect to, or obligation to pay any, management or service fee with respect to,
the ownership, operation, leasing or performance of its business.
 
5.5           Litigation
 
Except as disclosed in the SEC Reports, there is no action, suit, proceeding or
investigation pending or, to FNDM’s knowledge, threatened against any of the
FNDM Corporations that (a) questions or could prevent the validity of any of the
Transaction Documents or the right of such Person to enter into any Transaction
Document or to consummate the transactions contemplated thereby, (b) would
reasonably be likely to be or have, either individually or in the aggregate, any
Material Adverse Effect, or (c) would reasonably be likely to result in any
change of control or other change in the current ownership, control or
management of FNDM.  FNDM is not aware that there is any basis for the
foregoing.  None of the FNDM Corporations is a party or subject to any order,
writ, injunction, judgment or decree of any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.  There is no action,
suit, proceeding or investigation initiated by the FNDM Corporations currently
pending.  None of the FNDM Corporations has any existing accrued and/or unpaid
indebtedness or other payment obligations to any Governmental Authority.
 
 
-9-

--------------------------------------------------------------------------------


 
 
5.6           Compliance with Law
 
(a)           Except as disclosed in the SEC Reports, each of the FNDM
Corporations (i) is in compliance with all laws, statutes, rules, regulations,
ordinances and tariffs of any Governmental Authority applicable to such Person
and/or such Person’s business, assets or operations, including, without
limitation, ERISA, and (ii) is not in violation of any order of any Governmental
Authority or other board or tribunal, except where noncompliance or violation
could not reasonably be expected to have a Material Adverse Effect.  There is no
event, fact, condition or circumstance which, with notice or passage of time, or
both, would constitute or result in any noncompliance with, or any violation of,
any of the foregoing, in each case except where noncompliance or violation could
not reasonably be expected to have a Material Adverse Effect.
 
(b)           None of the FNDM Corporations has received any notice that it is
not in compliance in any respect with any of the requirements of any of the
foregoing.  Whyte Lyon has not (i) engaged in any Prohibited Transactions as
defined in Section 405 of ERISA and Section 4965 of the Internal Revenue Code of
1985, as amended, and the rules and regulations promulgated thereunder, (ii)
failed to meet any applicable minimum funding requirements under Section 302 of
ERISA in respect of its plans and no funding requirements have been postponed or
delayed, (iii) any knowledge of any amounts due but unpaid to the Pension
Benefit Guaranty Corporation, or of any event or occurrence which would cause
the Pension Benefit Guaranty Corporation to institute proceedings under Title IV
of ERISA to terminate any of the employee benefit plans, (iv) any fiduciary
responsibility under ERISA for investments with respect to any plan existing for
the benefit of Persons other than its employees or former employees, or (v)
withdrawn, completely or partially, from any multi-employer pension plans so as
to incur liability under the MultiEmployer Pension Plan Amendments of 1980.
 
5.7           Intellectual Property
 
Each of the FNDM Corporations owns, licenses or utilizes, and is a party to, all
patents, patent applications, trademarks, trademark applications, service marks,
registered copyrights, copyright applications, copyrights, trade names, trade
secrets, software, licenses and other Intellectual Property, necessary to
operate the business of the FNDM Corporations.
 
5.8           Licenses and Permits; Labor
 
Except as disclosed in the SEC Reports, the FNDM Corporations are in compliance
with and has all permits and Intellectual Property necessary or required by
applicable law or Governmental Authority for the operation of their
businesses.  All of the foregoing are in full force and effect and not in known
conflict with the rights of others.  None of the FNDM Corporations is (i) in
breach of or default under the provisions of any of the foregoing, nor is there
any event, fact, condition or circumstance which, with notice or passage of time
or both, would constitute or result in a conflict, breach, default or event of
default under, any of the foregoing which, if not remedied within any applicable
grace or cure period would reasonably be likely to have a Material Adverse
Effect, (ii) a party to or subject to any agreement, instrument or restriction
that is so unusual or burdensome that it might have a Material Adverse Effect,
and/or (iii) and has not been, involved in any labor dispute, strike, walkout or
union organization which would reasonably be likely to have a Material Adverse
Effect.
 
 
-10-

--------------------------------------------------------------------------------


 
 
5.9          Disclosure
 
No Transaction Document nor any other agreement, document, certificate, or
statement furnished to Whyte Lyon and the Stockholders by or on behalf of the
FNDM Corporations in connection with the transactions contemplated by the
Transaction Documents, nor any representation or warranty made by FNDM Lyon in
any Transaction Document, contains any untrue statement of material fact or
omits to state any fact necessary to make the statements therein not materially
misleading.  There is no fact known to FNDM which has not been disclosed to
Whyte Lyon and the Stockholders in writing which would reasonably be likely to
have a Material Adverse Effect.
 
5.10        Insurance
 
The FNDM Corporations have in full force and effect such insurance policies as
are customary in its industry.
 
5.11        Survival
 
FNDM makes the representations and warranties contained herein with the
knowledge and intention that Whyte Lyon and the Stockholders are relying and
will rely thereon.  All such representations and warranties will survive the
execution and delivery of this Agreement.
 
6.           Closing and Closing Deliveries.
 
6.1           The closing in connection with this Agreement (the “Closing”)
shall take place on a date (the “Closing Date”) which shall be one (1) Business
Day following the date notice of such Closing shall be given to Whyte Lyon and
the Stockholders by FNDM; provided that such Closing and the Closing Date shall
be not later than October __, 2009, unless such date shall be extended by mutual
agreement of the Stockholders and Whyte Lyon.
 
6.2           Notwithstanding anything to the contrary, express or implied
contained in this Agreement or in any other Transaction Document, in the event
and to the extent that any documents or other closing instruments otherwise
required to be delivered by September 29, 2009 under any of the Transaction
Documents shall not have been so delivered, and the Parties hereto and pursuant
to any such Transaction Document shall have agreed to waive delivery of any such
document(s) or instrument(s) or defer such delivery to a later date, all of the
transactions contemplated by this Agreement and all other Transaction Documents
shall, for all purposes, be deemed to have been consummated as at 5:00 p.m. on
September 29, 2009.
 
6.3           The Parties may, by mutual consent, forego a formal closing, and
consummate the transactions contemplated by this Agreement by email and pdf or
facsimile signatures on Transaction Documents and federal express deliveries of
stock certificates evidencing the Subject Shares and the FNDM Purchase Shares.
 
 
-11-

--------------------------------------------------------------------------------



 
7.           Termination
 
This Agreement is subject to termination by the applicable Party set forth
below, after providing prior written notice to the other Parties upon the
occurrence of one or more of the following events:
 
7.1           Mutual Agreement.   Immediately following the written mutual
agreement among all of the Parties to terminate this Agreement; or
 
7.2           Breach or Failure to Perform Conditions.
 
(a)           By the Stockholders, in the event that FNDM shall (i) breach in
any material respect any of their representations and warranties set forth in
this Agreement or (ii) fail or refuse to perform all conditions to Closing on
its part to be performed under this Agreement; or
 
(b)           By FNDM, in the event that Whyte Lyon or the Stockholders shall
fail or refuse to perform all conditions to Closing on their part to be
performed under this Agreement.
 
 7.3           Material Adverse Effect.  By the Stockholders, in the event of:
(i) a Material Adverse Effect upon FNDM or any of the FNDM Subsidiaries or a
change in any governmental requirements, laws or regulations, that, in the
opinion of legal counsel for the Stockholders, renders the continued performance
of this Agreement either illegal or commercially unreasonable; or (ii) FNDM or
any of the FNDM Subsidiaries has been directed by any regulatory authority to
cease or materially limit its performance of its obligations under this
Agreement; and, in each case, the Parties cannot find a legal and commercially
reasonable solution or alternative within a reasonable amount of time which
shall not be greater than one hundred twenty (120) days.
 
8.           Miscellaneous
 
8.1           Waiver.  The failure of either Party to insist upon or enforce
performance by the other Party of any provision of this Agreement or to exercise
any right under this Agreement will not be construed as a waiver or
relinquishment to any extent of such Party’s right to assert or rely upon any
such provision or right in that or any other instance; rather the same will be
and remain in full force and effect.
 
8.2           Resolution of Disputes.  Any dispute involving the interpretation
or application of this Agreement which cannot be settled among the Parties shall
be resolved by final and binding arbitration before a panel of three arbitrators
in New York, New York pursuant to the then prevailing rules of the American
Arbitration Association (the “AAA”).   The Stockholders shall select one of the
arbitrators, FNDM shall select the second arbitrator and the two arbitrators so
selected shall select the third arbitrator; provided, that if any one of the
Parties fail or refuse to select their arbitrator within 20 days of a Party
making a demand for arbitration, the AAA shall select such arbitrator(s).  The
decision of the arbitrators shall be final and binding upon all Parties and may
be enforced in any court of competent jurisdiction in New York or Delaware, as
applicable.
 
8.3           Force Majeure.  No Party shall be liable for, or considered in
breach of or default under this Agreement on account of, any delay or failure to
perform as required by the Agreement (except with respect to payment
obligations) as a result of any causes or conditions which are beyond such
Party’s reasonable control and which such Party is unable to overcome by the
exercise of reasonable diligence.  If any force majeure event occurs (which
shall include, without limitation, acts of God, telecommunications, Internet or
network failure, results of vandalism or computer hacking, fire, explosion,
storm or other natural occurrences, any conflicting order, direction, action or
request of the United States government (including, without limitation, state
and local governments) or of any regulatory department, agency, commission,
court, bureau, corporation or other instrumentality, or of any civil or military
authority, national emergencies, insurrections, riots, wars, strikes, lockouts,
work stoppages or other such labor difficulties), the affected Party will give
prompt written notice to the other Party and will use commercially reasonable
efforts to minimize the impact of such event.  Notwithstanding the foregoing,
the Parties' obligations to one another shall be excused and/or postponed during
and only for the duration of the applicable force majeure event and shall resume
as soon as practicable after the force majeure event has ended.
 
 
-12-

--------------------------------------------------------------------------------


 
8.4           Relationship of the Parties.  The Parties to the Agreement are
independent contractors.  No Party is an agent, representative, partner or
employee of the other Party.  No Party will have any right, power, or authority
to enter into any agreement on behalf of, or incur any obligation or liability
of, or to otherwise bind the other Party.  The Agreement will not be interpreted
or construed to create an association, agency, joint venture, or partnership
between the Parties or to impose any liability attributable to such a
relationship upon either Party.
 
8.5           Survival.  In addition to any provisions which specifically
provide for survival or for continued obligations following the termination of
this Agreement, the following shall survive the termination of this
Agreement:  all representations and warranties; all provisions for payment of
any amounts due hereunder, including but not limited to, expenses or
compensation; all provisions for confidentiality; all provisions for
indemnification, until the first anniversary of the Maturity Date; all
provisions for insurance coverage; and all provisions for arbitration or the
resolution of disputes.
 
8.6           Construction; Severability.   Each Party acknowledges that the
provisions of this Agreement were negotiated to reflect an informed, voluntary
allocation between them of all the risks (both known and unknown) associated
with the transactions contemplated hereunder.  Further, all provisions are
inserted conditionally on their being valid in law.  In the event that any
provision of the Agreement conflicts with the law under which the Agreement is
to be construed or if any such provision is held invalid or unenforceable by a
court with jurisdiction over the Parties to the Agreement:  (i) such provision
will be restated to reflect as nearly as possible the original intentions of the
Parties in accordance with applicable law; and (ii) the remaining terms,
provisions, covenants, and restrictions of the Agreement will remain in full
force and effect.
 
8.7           Remedies.   Except as otherwise specified, the rights and remedies
granted to a Party under the Agreement are cumulative and in addition to, not in
lieu of, any other rights and remedies which the Party may possess at law or in
equity.
 
8.8           Entire Agreement.  This Agreement and the other Transaction
Documents constitutes the entire and only agreements among the Parties and
supersedes any and all prior agreements, whether written, oral, express, or
implied, of the Parties with respect to the transactions set forth herein and
therein.
 
8.9           Amendment.  No change, amendment, or modification of any provision
of the Agreement will be valid unless set forth in a written instrument signed
by all of the Parties.
 
8.10           Assignment.  Except as provided herein, no Party to the Agreement
shall sell, transfer, or assign the Agreement, the other Transaction Documents
or the rights or obligations hereunder or thereunder without the prior written
consent of the other Party or Parties.
 
8.11           Headings.  The captions and headings used in the Agreement are
inserted for convenience only and will not affect the meaning or interpretation
of the Agreement.
 
 
-13-

--------------------------------------------------------------------------------


 
 
8.12           Counterparts.  The Agreement may be executed in counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same document.
 
8.13           Governing Law; Jurisdiction and Venue.  This Agreement will be
interpreted, construed, and enforced in all respects in accordance with the laws
of the State of New York, without respect to its conflict of laws principles.
 
8.14           Expenses.   Each of the Parties will bear their own costs and
expenses in connection with the drafting, negotiation and execution of this
Agreement and the other Transaction Documents.
 
8.15           Contract Interpretation.  For purposes of contract
interpretation, including resolution of any ambiguity, the Parties acknowledge
that this Agreement was prepared jointly by their respective attorneys and
therefore the terms of the Agreement should not be construed against either
Party as the drafting Party.
 
8.17           Legal Representation.    The Parties hereto acknowledge that
Hodgson Russ LLP has drafted this Agreement as counsel to FNDM and the FNDM
Subsidiaries.  Hodgson Russ LLP does not and will not represent Whyte Lyon or
any other Party in connection with the drafting, negotiating and delivery of
this Agreement or the other Transaction Documents.  Each of the Parties hereto
do further hereby acknowledge that Hodgson Russ LLP also has represented the
Principal Stockholder and his Affiliates, and may further represent the
Principal Stockholder and/or his Affiliates, in each case, in connection with
legal matters unrelated to the transactions contemplated by this Agreement or
the other Transaction Documents.  Each of the Parties do hereby waive all actual
or perceived conflicts of interest that may arise by reason of such other
representation.
 
8.18           Facsimile Signature.     This Agreement and any Transaction
Document may be executed by pdf or other facsimile transmission and such
signatures shall, for all purposes, hereunder and thereunder, be treated as
ribbon originals.
 
 
-14-

--------------------------------------------------------------------------------


 
 
[The balance of this page intentionally left blank - signature page follows]
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Closing Date set forth above.




FUND.COM, INC.
 
By: /s/ Gregory Webster                                     
Gregory Webster, Chief Executive Officer
 
 
WHYTE LYON SOCRATIC, INC.
 
By:/s/ Joseph J. Bianco                                    
Joseph J. Bianco, President
 
STOCKHOLDERS:
No. of Subject Shares Owned:
WHYTE LYON CO., INC.


51 Subject Shares
By: /s/ Joseph J. Bianco                                  
Joseph J. Bianco, CEO


__ Subject Shares
__________________________________
       ___________________


__ Subject Shares
__________________________________
      _______________________


__ Subject Shares
__________________________________
      _______________________

 
 
 -15-

--------------------------------------------------------------------------------